Citation Nr: 9903442	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from June 1956 to May 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1997 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  In that decision, the RO granted 
service connection and assigned a noncompensable rating for 
the veteran's bilateral hearing loss. In addition, a 10 
percent evaluation was provided for tinnitus.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  On the authorized audiological evaluation in November 
1995, the average pure tone threshold loss in the right ear 
was 31 decibels, and the average loss in the left ear was 32 
decibels.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 92 percent in 
the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO should have assigned a 
compensable rating for his bilateral hearing loss.  He states 
that he has had a substantial loss of hearing, and that he 
cannot accept that hearing loss as profound as his does not 
warrant a higher evaluation.  He believes that he should be 
granted a 10 percent rating rather than a noncompensable 
rating.  He has requested evaluation of his hearing loss by 
an independent examiner.  

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has been afforded a disability 
evaluation examination.  He has also been afforded a personal 
hearing.  The Board does not know of any additional relevant 
evidence which is available.  The Board notes that the 
veteran has requested evaluation of his hearing loss by an 
independent examiner, however, the Board finds no reason to 
conclude that the examination conducted by the VA was 
inadequate or inaccurate in any way.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that during a hearing held in October 1995, 
the veteran testified about his hearing loss.  He stated that 
he developed hearing loss as a result of noise exposure 
during service when he worked on airplane engines.  He said 
that he got a hearing loss test because he was no longer able 
to hear things that he used to be able to hear.  He reported 
that a hearing test in June 1995 had revealed quite a hearing 
loss.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (1998). 

On the authorized audiological evaluation in November 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
25
55
LEFT
5
5
35
45
45

The average loss in the right ear was 31 decibels, and the 
average loss in the left ear was 32 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 92 percent in the left ear.  The 
Board notes that an audiogram test conducted in June 1995 by 
the Nebraska Lions Foundation contains similar puretone 
threshold test results, but does not contain speech 
recognition scores and is not, therefore, adequate for rating 
purposes.  

Under the tables associated with 38 C.F.R. § 4.85, the 
average pure tone thresholds and speech recognition scores 
demonstrated during the recent VA examination do not exceed 
the levels contemplated for the currently assigned 
noncompensable rating.  Under Table VI, the veteran's right 
ear, which has average puretone loss of 31 decibels and 94 
percent hearing discrimination, corresponds to a category I 
designation of hearing loss.  The left ear, which has 32 
decibels and 92 percent discrimination, also corresponds to 
category I designation.  

The Board further notes, that under Table VII, a 
noncompensable rating is warranted where a veteran has 
category I hearing loss in both the right and left ears.  
Accordingly, the Board concludes that the criteria for a 
compensable disability rating hearing loss are not met.

The above decision is based on the VA Schedule for Rating 
Disabilities.  The Board also notes that there is no evidence 
that the veteran's hearing loss has caused marked 
interference with his career field or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
further development for purposes of an extra-schedular rating 
is not in order.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).









ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

